DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 


Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present disclosure provides” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference characters 134 (see paragraph 0059, line 2), 142 (see paragraph line 4), 146 (see paragraph 0059, lines 6 and 13), 158 (see paragraph 0059, line 13) and 188 (see paragraph 0065, line 2).  Also see paragraphs 0065, 0066, 0072, 0073, 0078, 0079, 0084, 0086,0090, 0091 which also include several of the reference characters listed above.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0058, line 11, “slide” should be “slid”;
In paragraph 0087, line 3, “164” should be “164A” (see Figure 1); and
In paragraph 0088, line 3, “164” should be “164B” (see Figure 1).
Further, there is no description of Figure 6 in the Detailed Description.  Some explanation of this figure is needed. 
Appropriate correction is required.

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
In regard to claim 11, on line 32, “aperture” should be “apertures”.
In regard to claim 19, one line 25, “aperture” should be “apertures”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-25 are allowed.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 
Weinstock and Asfur references are cited as being directed to the state of the art as teachings of other hair gel dispensing brushes and the Crocker references is cited as being directed to the state of the art as a teaching of a dispensing brush having a slidable piston therin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
11/15/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754